—Order, Supreme Court, New York County (Car*146men Beauchamp Ciparick, J.), entered, on or about July 1, 1993, which denied third-party defendant’s cross-motion for summary judgment, unanimously affirmed, without costs.
Unresolved questions concerning the specific surface and/or object which allegedly precipitated plaintiffs fall and injury, and whether third-party defendant could have caused or contributed to the alleged mishap, preclude a grant of summary judgment. That third-party defendant’s paving work was deemed satisfactory by an inspector nine months prior to the accident does not eliminate the possibility that a latent defect may have caused the accident (see, Sternbach v Cornell Univ., 162 AD2d 922). Concur — Wallach, J. P., Kupferman, Ross, Kassal and Nardelli, JJ.